Case:14-04771-EAG13 Doc#:75 Filed:09/03/19 Entered:09/03/19 09:51:05                               Desc:
                              Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                                      DISTRICT 1


In re:                                                      Case No. 14-04771-EAG
         LUIS ADAN BAEZ MENDEZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        ALEJANDRO OLIVERAS RIVERA, chapter 13 trustee, submits the following Final
Report and Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The
trustee declares as follows:

         1) The case was filed on 06/10/2014.

         2) The plan was confirmed on 03/10/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/27/2019.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,750.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case:14-04771-EAG13 Doc#:75 Filed:09/03/19 Entered:09/03/19 09:51:05                                     Desc:
                              Page 2 of 5



Receipts:

       Total paid by or on behalf of the debtor              $25,178.00
       Less amount refunded to debtor                           $422.92

NET RECEIPTS:                                                                                   $24,755.08


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,710.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,936.73
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,646.73

Attorney fees paid and disclosed by debtor:                 $290.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN INFOSOURCE LP AS AGE   Unsecured         688.00          0.00           250.40        250.40        0.00
ASUME                           Priority             NA           0.00         3,419.52           0.00       0.00
ASUME                           Priority       3,419.52           0.00         3,419.52      3,419.52        0.00
BANCO POPULAR DE PUERTO RICO    Secured       15,823.00           0.00       16,403.25      16,403.25        0.00
CLERK,U.S. BANKRUPTCY COURT     Unsecured           0.00          0.00            35.18          35.18       0.00
EVA LOPEZ MILLAN                OTHER               0.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
Case:14-04771-EAG13 Doc#:75 Filed:09/03/19 Entered:09/03/19 09:51:05                               Desc:
                              Page 3 of 5



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $16,403.25         $16,403.25              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $16,403.25         $16,403.25              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                          $6,839.04          $3,419.52              $0.00
        All Other Priority                                    $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                          $6,839.04          $3,419.52              $0.00

 GENERAL UNSECURED PAYMENTS:                                $285.58            $285.58              $0.00


Disbursements:

         Expenses of Administration                             $4,646.73
         Disbursements to Creditors                            $20,108.35

TOTAL DISBURSEMENTS :                                                                      $24,755.08


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 09/03/2019                             By:/s/ ALEJANDRO OLIVERAS RIVERA
                                                                Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
Case:14-04771-EAG13 Doc#:75 Filed:09/03/19 Entered:09/03/19 09:51:05                               Desc:
                              Page 4 of 5


14-04771-EAG                                             CERTIFICATE OF MAILING

The undersigned hereby certifies that a true copy of the foregoing document was mailed by first class mail
or electronically sent to the parties listed below:

LUIS ADAN BAEZ MENDEZ
COMUNIDAD DAVID MENDEZ
HC 10 BOX 74282
SABANA GRANDE, PR 00698

BANCO POPULAR DE PUERTO RICO
BANKRUPTCY DEPARTMENT
PO BOX 366818
SAN JUAN, PR 00936

POPULAR LEASING
PO BOX 363228
SAN JUAN, PR 00936-3228

AMERICAN INFOSOURCE LP AS AGENT FOR
T MOBILE/T MOBILE USA INC
PO BOX 248848
OKLAHOMA CITY, OK 73124-8848

EASTERN AMERICA INSURANCE CO
PO BOX 9023862
SAN JUAN, PR 00902-3862

ASUME
PO BOX 71442
SAN JUAN, PR 00936

DEPARTAMENTO DE TRANSPORTACION Y
OBRAS PUBLICAS
PO BOX 41243
SAN JUAN, PR 00940-1243

ADMINISTRACION PARA EL SUSTENTO DE
MENORES
PO BOX 71316
SAN JUAN, PR 00936-8416

EVA LOPEZ MILLAN
PO BOX 691
SAN GERMAN, PR 00683

POPULAR AUTO
C/O VERONICA DURAN CASTILLO
PO BOX 366818
SAN JUAN, PR 00936-6818




UST Form 101-13-FR-S (09/01/2009)
Case:14-04771-EAG13 Doc#:75 Filed:09/03/19 Entered:09/03/19 09:51:05    Desc:
                              Page 5 of 5



CLERK,U.S. BANKRUPTCY COURT
UNCLAIMED MONEY
, PR

                                     /S/LUIS RENE GOMEZ
DATED: September 03, 2019            OFFICE OF THE CHAPTER 13 TRUSTEE




UST Form 101-13-FR-S (09/01/2009)
